Citation Nr: 1135640	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-32 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for Dependent's Educational Assistance under Chapter 35, Title 38, of the United States Code, before the appellant's 18th birthday. 


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active military service from September 1979 to April 2000.  The appellant is his son.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs' (VA) Regional Office RO) in Muskogee, Oklahoma, which denied benefits under the Dependents' Educational Assistance Program (DEA) for his enrollment in Temple Community College while participating in the Texas Bioscience Institute program prior to his 18th birthday.    

In May 2011, the Veteran and the appellant provided sworn hearing testimony before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The appellant was born in March 1992.  

2.  The appellant was 16 years of age when he began the Texas Bioscience Institute program, which allows high school students to earn college credits primarily in math and science courses prior to high school graduation.  

3.  Prior to the appellant's 18th birthday, he was enrolled in Temple Community College while participating in the Texas Bioscience Institute program.

4.  The appellant had not yet completed compulsory education under state law prior to reaching the age of 18, and there is no indication that the appellant pursued courses required or used for entrance to an institution of higher education or had a physical or mental handicap during the period. 


CONCLUSION OF LAW

Eligibility for DEA, prior to the appellant's 18th birthday, is not established.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. § 3.57, 21.3020, 21.3021, and 21.3040 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this case, the Board recognizes that the appellant was not provided with VCAA notice with respect to his claim.  However, Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law). The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  That notwithstanding, the March 2009 letter and the June 2009 Statement of the Case (SOC) explained the reason why the appellant's claim for DEA benefits prior to his 18th birthday has been denied.  The June 2009 SOC also included the laws and regulations pertaining to eligibility for DEA benefits.  Further, the appellant through the Veteran has submitted written statements during the course of his claim/appeal and presented hearing testimony before the undersigned demonstrating an understanding of the reason for denial of DEA benefits prior to his 18th birthday.

For the foregoing reasons, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a child, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Generally, the term "child" means a person who is the legitimate or adopted child of the veteran who is unmarried and who is under the age of 18 years, or; who became permanently incapable of self-support before attaining the age of 18 years, or; who was age 18 or over but not yet age 23 and is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.

Basic eligibility for Chapter 35 benefits is established, in pertinent part, by being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a) (1) (A); 38 C.F.R. § 21.3021.  Under the provisions of 38 C.F.R. § 21.3041(a), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  However, no person is eligible for educational assistance who has reached his or her 26th birthday on or before the effective date of a finding of permanent total service- connected disability.  38 C.F.R. § 21.3040(c).

The law also provides that the period of eligibility may begin before the child's 18th birthday if it is determined through counseling that the best interests of the child will be served by entering training, and: (i) the child completed compulsory school attendance under the applicable state law; or (ii) the child is pursuing a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or a graduate school; or (iii) the child is beyond his or her 14th birthday and has a physical or mental handicap and it is determined that he or she may benefit from special restorative or specialized vocational training.  38 U.S.C.A. § 3512(a); see also 38 C.F.R. § 21.3040, 21.3041.

In this case, the appellant seeks DEA for his period of enrollment at Temple Community College beginning in August 2008 while taking part in the Texas Bioscience Institute (TBI) program for high school students.   The Veteran has explained in written statements throughout this appeal, as well as at the Board hearing, that his son, the appellant, is very bright and concurrently attended high school and Temple Community College under the highly competitive TBI program.  The Veteran has stated that, through the program, the appellant earned an associate degree prior to his high school graduation in May 2010 and will only need two to three years to complete his undergraduate degree.  The Veteran argues that VA should reimburse the educational benefits to which the appellant is entitled for the period in which he was enrolled in the TBI program.    

The Texas Education Code excerpt included in the record reveals that the Texas compulsory school age is 6 to 18 years of age unless specifically exempted.  It is notable that enrollment in the Texas Academy of Mathematics and Science and the Texas Academy of Leadership in the Humanities are listed exemptions under Texas law; however, there is no mention of enrollment in the Texas Bioscience Institute program.  

Upon review of the evidentiary record, the Board notes that the appellant was born in March 1992 and, prior to turning the age of 18, was enrolled at Temple Community College as part of the TBI program, as noted in the February 2009 enrollment certification.  However, he had not yet completed compulsory education under state law prior to reaching the age of 18.   Further, there is no indication that the appellant pursued courses required or used for entrance to an institution of higher education or had a physical or mental handicap during the period at issue.  For these reasons, the appellant is not entitled to receive DEA benefits prior to his 18th birthday.

In his March 2009 NOD, the Veteran asserted that the appellant is entitled to DEA benefits on the basis that his participation in the highly competitive TBI program should be considered to be in his best interest.  However, according to VA regulation, the appellant must also meet one of the requirements discussed above.  Because the appellant does not meet any of these additional requirements, he may not receive DEA benefits on such basis.    

The academic accomplishments of the appellant are certainly impressive and we are sympathetic to the arguments set forth by the appellant and on his behalf in connection with this claim/appeal.  However, the Board is bound by the statutes and regulations governing entitlement to VA benefits and is obligated to decide cases based on the evidence before it.  See 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).  Therefore, for reasons explained above, it is regrettable that the Board must find that the basic eligibility requirements for DEA are not met for the period prior to the appellant's 18th birthday.  

In so finding, the Board recognizes that the Veteran has stated that the appellant cannot use all 45 months of entitlement for DEA due to the fact that he will start his undergraduate program with 2 years completed, and his son is being unfairly penalized for being exceptionally bright.  However, as noted in the March 2009 letter that denied benefits prior to the age of 18, the appellant is entitled to benefits for an approved program of education or training under the DEA program until March 18, 2018.  The Board notes that the Veteran mentioned at the hearing that the appellant plans to attend medical school after he completes his undergraduate education.  Based on our review, there is no law or regulation that would preclude the appellant from using any remaining entitlement to DEA benefits for his post-graduate education.  

In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application. 






ORDER

Eligibility for DEA under Chapter 35, Title 38, of the United States Code, before the appellant's 18th birthday is denied. 



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


